DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya (WO 2016/103980 A1) where US Pub. 2017/0348943 A1 will be used as an English language equivalent and all cites will refer to the US publication.
Kajiya discloses an article comprising an optical body with a concave-convex structure on two sides of an optical film (abstract), an adhesive layer (first transparent organic layer) which has a concave-convex surface facing the optical film, and adherend (substrate) (abstract, [0035], [0081] and Figs. 1 and 5C). The optical film and adhesive layer are transparent and made of organic material ([0092], [0112], and [0118]). The optical film has two sides with a concave-convex structure and a base part between (Fig. 1). The thickness of the optical film is 1 to 10 microns and the thickness of the adhesive is 1 to 50 microns which discloses a total thickness of 2 to 60 microns ([0120]) which overlaps the claimed range. The depth of the convexities is 150 to 300 nm ([0090]). 
Claim(s) 1-2, 7, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya in view of Nakai et al. (JP 2016-210150 A).
Regarding claims 1, 10, and 12, Kajiya discloses an article comprising an optical body with a concave-convex structure on two sides of an optical film (abstract), an adhesive layer (first transparent organic layer) which has a concave-convex surface facing the optical film, and an adherend (substrate) (abstract, [0035], [0081] and Figs 1 and 5C). The optical film and adhesive layer are transparent and made of organic material ([0092], [0112], and [0118]). The optical film has two sides with a concave-convex structure and a base part between (Fig. 1). The thickness of the optical film is 1 to 10 microns and the thickness of the adhesive is 1 to 50 microns which discloses a total thickness of 2 to 60 microns ([0120]). The adherend is a part in a camera ([0159]). 
Kajiya discloses the optical film having a thickness of 1 micron ([0112]) but does not disclose the height of the concave-convex structure so that the portion without the structure will be 0.01 to 250 nm.
Nakai discloses a laminated body with a plurality of fine concavo-convex structure layers with a period of equal to or less than the wavelength of visible light where the laminated layers can be peeled off without a release layer ([0010] and [0040]-[0042]). The concavo-convex structure are reverse to each other between layers (Fig. 3). Nakai discloses an antireflection concavo-convex structure with a height of up to 400 nm (Nakai, [0026]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to design the concave-convex structure in Kajiya to have a height of 400 nm as taught in Nakai to have easy formation of the low reflectance structure ([0026]). At a thickness of 1 micron and concave-convex height on two sides of 400 microns, the total thickness of the unstructured portion will be 200 nm which is within the claimed range.
Regarding claim 2, Kajiya discloses the concave-convex structures having a pitch that is less than the wavelength of visible light ([0021] and [0025]).
Regarding claim 7, Kajiya discloses that the adherend (n0) and adhesive (n1) should have approximately matching refractive indices ([0118]). It would have obvious to one of ordinary skill in the art at the effective filing date of the invention that the refractive indices of the two layers should approximately match to reduce reflectance on the optical film side ([0118]) where approximately matching refractive indices would mean the refractive indices are close but not necessarily exactly the same and one layer may have a slightly higher refractive index including the adherend having a slightly higher refractive index than the adhesive as in instant claim 7 so that the relationship taught in Kajiya is considered to overlap the claimed range. 
Kajiya does not disclose the remaining relationship between the layers.
Nakai discloses that the refractive index difference between the base material and concavo-convex layer should be 0.05 or less to reduce reflection at the interface which is considered to overlap the range set forth in instantly claimed formula (4) ([0018]). Nakai also teaches that the refractive index difference between any adhesive layer and fine concavo-convex layer and the substrate should be 0.05 or less to reduce reflection between interfaces ([0037]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the difference in refractive index value between the three layers in Kajiya should be small as taught in Kajiya and Nakai to reduce reflection at the interfaces of the layers (Nakai, [0018] and [0037] and Kajiya, [0118]) where  when the refractive indices are close but not necessarily exactly the same one layer will have a slightly higher refractive index including the adherend and optical body having a slightly higher refractive index than the adhesive as in instant claim 7 so that the relationship taught in Kajiya and Nakai is considered to overlap the claimed relationship and range. 
Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya in view of Nakai as applied to claim 1 above, and further in view of Koo et al. (US Pub. 2016/0370505 A1).
Regarding claim 4, Kajiya in view of Nakai discloses the laminate of claim 1 as discussed above. Kajiya does not disclose the optical body on a portion of the adherend. 
Koo discloses an anti-reflective film which includes a transparent substrate and high hardness coating layer which has a moth-eye pattern that has a pitch of less than or equal to light wavelength and is made from organic resin (abstract, [0013] and [0077]). The film may further comprise a first protective coating which conforms to the high hardness coating layer to also have the moth-eye pattern ([0117] and Fig. 8). Koo discloses the high hardness coating layer and first protective coating on only a part of the substrate (Fig. 24). Koo further discloses the anti-reflection film used in a camera where the first protective coating faces part of the camera (camera module) (Fig. 24 and [0154]-[0155], [0160]-[0161], [0164], and [0169]-[0170]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the optical film and adhesive in Kajiya to be only a on a part of a substrate or adherend as a conventionally known suitable way for an anti-reflection film to cover a substrate for an electronic device (Koo, [0169] and Figs. 21 and 24 and see Kajiya, [0159] where the adherend is a camera, display, or other electronic device and Kajiya, [0107] which discloses the optical body having anti-reflective properties).
Regarding claim 9, Kajiya discloses the adhesive having a similar refractive index to the adherend ([0118]), but does not disclose a refractive index range for either layer.
Koo discloses a substrate for an antireflection film with a refractive index of 1.45 to 1.5 ([0070]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adherend in Kajiya to have a refractive index as taught in Koo as a known suitable substrate for an antireflection optical body (Koo, [0070] and Kajiya, [0107] which discloses the optical body having anti-reflective properties). If the adherend is in the range taught in Koo, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the adhesive to have a similar range of 1.45 to 1.5 as taught in Kajiya as a suitable relationship between the two layers and to reduce reflectance on the optical film side (Kajiya, [0118]).
Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajiya in view of Nakai as applied to claim 1 above, and further in view of Kobayashi et al. (US Pub. 2008/0180801 A1).
Regarding claims 5-6 and 8, Kajiya in view of Nakai discloses the laminate of claim 1 as discussed above. 
Kajiya does not disclose the differences between refractive indices of the layers as claimed. 
Kobayashi discloses an optical laminate comprising a base material, two adhesive layers, and a hard coat layer with an anti-reflection surface (abstract) where there is a refractive index relationship between the layers to prevent rainbow unevenness (abstract). Specifically, the base has a refractive index of about 1.65 and the hard coat layer has a refractive index that is greater than the base as well as greater than the adhesive layers (abstract, [0011], and Table 1). Kobayashi further discloses the relationship of formula (2) and (3) in instant claims 5 and 6 (see Table 2 where 2n0 – n2 to 2n2 – n0 is 1.47 to 2.01 for a base with a refractive index of 1.65 and hard coat with a refractive index of 1.83 and the adhesive layers all have values lower than the hard coat and within this range).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the refractive index relationship between the layers should be consistent with the relationship taught in Kobayashi to prevent rainbow unevenness in the optical product (Kobayashi, abstract). 
Specifically regarding claim 8, Kajiya in view of Nakai  and Kobayashi does not specifically set forth the property of claim 8. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, Kajiya in view of Nakai and Kobayashi discloses the same structure as claimed, as discussed above, so would be expected to have the property of claim 8.
In the alternative, as set forth in the examples in the instant Specification, satisfying the refractive index relationships as set forth in claims 5 and 6, results in the property of claim 8 (see instant Specification, Table 1). As discussed above, Kajiya in view of Nakai  and Kobayashi sets forth a relationship between the three layers such that it would have been obvious to choose refractive indices that satisfy the claimed relationships and therefore it would also be obvious to select the refractive indices within the parameters set by Kajiya in view of Nakai  and Kobayashi to achieve the property of claim 8.

Response to Arguments 
Applicant’s arguments with respect to claim(s) 1-2, 4-10, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783